Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159533
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159533
                                                                   COA: 340942
                                                                   Washtenaw CC: 17-000132-FH
  SHANNON SHERELL PHILLIPS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 21, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2019
           s0918
                                                                              Clerk